Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Burt Magen on 14 January 2021.

The application has been amended as follows: 

1.	(Currently Amended)  A non-volatile storage apparatus, comprising:
a non-volatile memory structure; and
a control circuit connected to the non-volatile memory structure, the control circuit is configured to program first data into the non-volatile memory structure, the control circuit is configured to detect an error condition for the programming of the first data, the control circuit is configured to intentionally change and destroy the programmed first data in response to detecting the error condition for the programming of the first data, the intentionally changing and destroying the programmed first data includes corrupting the first data and making the first data not correctable using ECC on the non-volatile storage apparatus.

2.	(Original)  The non-volatile storage apparatus of claim 1, wherein:
the error condition is that the programming ended and failed.

3.	(Cancelled)  

4.	(Currently Amended)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured to program the first data into a first location in the non-volatile memory structure; 
the control circuit is configured to intentionally change and destroy the programmed first data in order to force a reprogramming of the first data; and
the control circuit is configured to reprogram the first data into a second location in the non-volatile memory structure subsequent to intentionally destroying the programmed first data.

5.	(Currently Amended)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured to program the first data into the non-volatile memory structure by applying a plurality of programming voltage pulses to a plurality of memory cells; and
the control circuit is configured to intentionally change and destroy the programmed first data by applying one or more additional programming voltage pulses to plurality of memory cells while the first data is stored in the plurality of memory cells.

6.	(Currently Amended)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured to program the first data into the non-volatile memory structure by applying a plurality of voltage pulses to a plurality of memory cells, the voltage pulses increase in magnitude by a step size; and
change and destroy the programmed first data by applying an additional voltage pulse to the plurality of memory cells at a magnitude that is higher than a highest magnitude of the plurality of voltage pulses by more than the step size.

7.	(Currently Amended)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured intentionally change and destroy the programmed first data by applying an erase operation to memory cells storing the programmed first data.

8.	(Currently Amended)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured to intentionally change and destroy the programmed first data by programming different data into the memory cells while the memory cells are storing the programmed first data.

9.	(Currently Amended)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured to program the first data into the non-volatile memory structure by programming the first data into a plurality of memory cells connected to a common word line in a block of memory cells; and
the control circuit is configured intentionally change and destroy the programmed first data by applying one or more additional programming pulses to multiple word lines of the block of memory cells.

10.	(Original)  The non-volatile storage apparatus of claim 1, wherein:
the first data is user data received from a computing apparatus external to the non-volatile storage apparatus;
the non-volatile memory structure is on a first die; and 


11.	(Original)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured to program the first data into a first location in the non-volatile memory structure; 
the control circuit is configured to read the destroyed first data and determine that the destroyed first data is not successfully readable; and
the control circuit is configured to reprogram the first data into a second location in the non-volatile memory structure in response to determining that the destroyed first data is not successfully readable.

12.	(Original)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured to program the first data into a first location in the non-volatile memory structure; 
the control circuit is configured to combine the first data with other data to create combined data; 
the control circuit is configured to recover the first data from the combined data subsequent to intentionally destroying the programmed first data; and
the control circuit is configured to reprogram the recovered first data into a second location in the non-volatile memory structure.

13.	(Original)  The non-volatile storage apparatus of claim 1, wherein:
the control circuit is configured to program the first data into a first location in the non-volatile memory structure; 
the control circuit is configured to combine the first data with other data to create combined data; 

the control circuit is configured to recover the first data from the combined data in response to determining that the destroyed first data is not successfully readable; and
the control circuit is configured to reprogram the recovered first data into a second location in the non-volatile memory structure.

14.	(Original)  The non-volatile storage apparatus of claim 1, wherein the non-volatile memory structure and the control circuit are on a first memory die, the non-volatile storage apparatus further comprises:
a controller in communication with the first memory die, the controller receives the first data from an entity external to the non-volatile storage apparatus, the control circuit configured to report to the controller that the programming failed, the control circuit is configured to program the first data into a first location in the non-volatile memory structure, the controller is configured to combine the first data with other data to create combined data prior to programming the first data into the first location, the controller is configured to read the destroyed first data and determine that the destroyed first data is not successfully readable, the controller is configured to recover the first data from the combined data in response to determining that the destroyed first data is not successfully readable, the controller is configured to request that the recovered first data be reprogrammed into a second location on the memory die or on a different die.

15.	(Original)  The non-volatile storage apparatus of claim 1, wherein the non-volatile memory structure and the control circuit are on a first memory die, the non-volatile storage apparatus further comprises:

a controller connected to the plurality of additional memory dies and the first memory die, the controller is configured to instruct the plurality of memory dies and the first memory die to program sets of data into the memory arrays, the controller is configured to maintain a combination of copies of the sets of data for multiple memory dies;
each memory die is configured to start programming of a respective set of the data into a respective set of memory cells, determine that the programming terminates with a fatal condition, apply one or more additional voltage pulses to the respective memory cells to destroy the respective set of the data and return a status of programming failure to the controller;
the controller is configured to recover the data using the maintained combination and instruct one or more of the memory dies to reprogram the data in response to the status of programming failure.

16.	(Currently Amended)  A method of operating a non-volatile storage apparatus, comprising:
receiving first data from an entity external to the non-volatile storage apparatus; 
performing a programming process to program the first data into a first location in non-volatile storage;
determining that the programming process for programming the first data into the first location ended and failed; and
intentionally corrupting the first data programmed into the first location in the non-volatile storage in response to determining that the programming process for programming the first data into the first location ended and failed, the intentionally corrupting the first data programmed into the first location includes making the first data programmed into the first location not correctable using ECC on the non-volatile storage apparatus.  

17.	(Original)  The method of claim 16, further comprising:

performing a process to read the first data from the non-volatile storage after corrupting the first data;
determining that the first data cannot be successfully read;
recovering the first data from the combined data; and
programming the recovered first into a second location in the non-volatile memory.

18.	(Original)  The method of claim 17, wherein:
the non-volatile storage apparatus includes a memory die and a controller that is physically separate from the memory die, the memory die includes a three dimensional non-volatile NAND memory array;
the receiving first data, combining the first data, performing a process to read the first data, determining that the first data cannot be successfully read, and recovering the first data from the combined data are performed by the controller; and
the performing a programming process and intentionally corrupting the first data are performed on the memory die.

19.	(Currently Amended)  A non-volatile storage apparatus, comprising: 
a plurality of memory dies each including a non-volatile memory array; and
a controller connected to the memory dies, the controller is configured to instruct the memory dies to program sets of data into the memory arrays, the controller is configured to maintain a combination of copies of the sets of data for multiple memory dies;
each memory die is configured to start programming of a respective set of the data into a respective set of memory cells, determine that the programming for the respective set of the data terminates with a fatal condition, apply one or more additional voltage pulses to the respective memory cells while the 
each memory die is configured to destroy the respective set of the data by making the respective set of data not correctable using ECC on the non-volatile storage apparatus;
the controller is configured to recover the data using the combination of copies and instruct one or more of the memory dies to reprogram the data in response to the status of programming failure.

20.	(Original)  The non-volatile storage apparatus of claim 19, wherein:
the controller is configured to attempt to read the respective set of data and determine that the respective set of data is not correctable prior to recovering the data.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Examiner contacted Applicant’s representative to discuss amending the independent claims to incorporate limitations of claim 3. Accordingly, Applicant’s representative agreed and authorized an Examiner’s amendment. An agreement was made that the amendments would lead to an allowance of the application.
	The claimed invention is a non-volatile storage apparatus, comprising: a non-volatile memory structure; and a control circuit connected to the non-volatile memory structure, the control circuit is configured to program first data into the non-volatile memory structure, the control circuit is configured to detect an error condition for the programming of the first data, the control circuit is configured to intentionally change and destroy the programmed first data in response to detecting the error condition for the programming of the first data, the intentionally changing and destroying the programmed first 
	Generally, the prior art teaches recovering from failure in programming a nonvolatile memory by rewriting data into the memory cell using redundancy data. See at least Shappir abstract. The claimed invention builds on the prior art and specifically requires that intentionally changing and destroying the programmed first data includes corrupting the first data and making the first data not correctable using ECC on the non-volatile storage apparatus. Therefore, the invention as claimed is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113